Citation Nr: 0837407	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veteran Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).


FINDING OF FACT

Chronic hearing loss was not present during service, was not 
manifest within a year after separation from service, and the 
current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the August 2005 letter, 
provided before the adjudication of this claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service treatment records and various lay 
statements were obtained, and he declined a hearing on this 
matter.  Additionally, the veteran was provided a VA 
examination related to this claim and an appropriate medical 
opinion was provided.  Further, the Board does not have 
notice of any additional evidence which is relevant that the 
VA has failed to obtain.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to develop 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he was exposed to loud noises 
during military service.  Specifically, the veteran alleges 
that time spent on the firing range, in the motor pool, and 
around generators exposed him to frequent loud noises that 
caused acoustic trauma.  The veteran highlights his time at 
Fort Polk as a period when he began noticing changes in his 
hearing.  These past exposures form the basis for the 
veteran's claim that his current hearing loss is related to 
military service.  

The Board finds that the veteran's account of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing loss was not present until many years after service, 
and is not etiologically or causally related to active duty 
service or any incident therein.  

At the veteran's January 1987 induction examination, the 
veteran's hearing was within normal limits.  At this time the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
20
LEFT
10
5
10
0
0

At the veteran's last in service audiological examination in 
July 1992, the veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
30
LEFT
10
5
15
0
5

Essentially, neither record reflects the presence of impaired 
hearing for VA purposes.  38 C.F.R. § 3.385.  

The earliest evidence of post service hearing loss contained 
in the veteran's file appears some thirteen years after 
service, in 2005.  A VA audiological examination from 
September 2005 found the veteran's pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
35
60
LEFT
25
25
15
20
55

After reviewing the record, the examiner observed that the 
veteran had a diminution in hearing acuity at 4000 hertz 
during service of only 10 decibels, "which [was] not 
considered to be clinically significant" and she 
characterized the veteran's hearing acuity in service as 
"essentially within normal limits."  She went on to note 
that post service, the veteran's hearing acuity decreased 
"significantly" in both ears, and that in view of this the 
veteran's hearing loss "was not caused by his military 
service."  

The veteran has submitted statements from various individuals 
to support his claim for hearing loss, however only two April 
2006 statements address the veterans hearing loss.  One 
indicates that the veteran's hearing loss was due to military 
service, but this is a medical determination more properly 
made by a doctor or examiner, (which the author was not).  
She also acknowledged having known the veteran only 10 years 
(1996) which would have been after service.  The second 
statement recounts the difficulty the veteran has hearing.  
As to this point, however, the critical question is not 
whether the veteran has hearing loss (which he does) but if 
such hearing loss is connected to service.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
contention that he was exposed to loud noises while in 
service.  However, to the extent that the veteran's 
contention may be interpreted as indicating that his current 
hearing loss is connected to his military service, the Board 
concludes that the contention has less probative value than 
the September 2005 VA medical exam, which indicates the 
veteran's hearing loss is likely not the result of noise 
exposure during service.  Moreover, any claim of having had 
disabling hearing loss on an ongoing basis is contradicted by 
the complete lack of medical evidence of hearing loss for 
many years after service.  Indeed, there is no indication 
that this disability was diagnosed or treated for many years 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence is against the conclusion his current hearing 
loss is related to service.  Accordingly, the Board concludes 
that the veteran's current hearing loss was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


